Citation Nr: 1048250	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-13 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In March 2010, the Board reopened and remanded the Veteran's 
claim for service connection for a prostate disorder.  See 
38 C.F.R. § 3.156(a) (2010).  The Board similarly reopened and 
remanded a claim for service connection for a foot disorder, but 
this claim was subsequently granted in a September 2010 rating 
decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record, on balance, does not support the 
conclusion that the Veteran has a current and chronic prostate 
disorder that is etiologically related to service.


CONCLUSION OF LAW

A prostate disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303 (2010).









REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to service connection for a prostate disorder

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, as described in further detail below, the Veteran's 
service treatment records are largely missing.  The claims file 
does include a copy of the April 1946 separation examination 
report, which indicates a normal evaluation of the genitourinary 
system.

As to post-service evidence, a March 2003 VA treatment record 
indicates a mildly enlarged prostate.  A July 2003 record from 
Ronald A. Long, M.D., contains a notation of the Veteran's 
history of prostatitis in service and contains an assessment of 
renal insufficiency, with no diagnosis concerning the prostate.  
In a March 2005 statement, Dr. Long noted that the doctors who 
had treated the Veteran were dead and that his military records 
were lost in a fire.  Accordingly, Dr. Long found that "these 
illnesses are of long term based on service in the military" and 
that the Veteran "should receive the benefit of the doubt."  A 
May 2008 VA treatment record indicates that the Veteran had an 
enlarged prostate, with voiding four times per night.  An October 
2008 VA treatment record contains a notation of a past history of 
benign prostatic hypertrophy, with urinary obstruction.  

In full compliance with the Board's March 2010 remand 
instructions, the Veteran underwent a VA genitourinary 
examination in April 2010.  See Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).  The examiner reviewed the claims file, 
although he noted that such review was of "minimal use."  The 
Veteran's reported history of prostatitis during service was 
fully considered by the examiner.  Based upon a physical 
examination and diagnostic and clinical tests, the examiner 
rendered diagnoses of a remote history of prostatitis, resolved 
many years ago; lower urinary tract symptoms (LUTS); benign 
prostatic hypertrophy (BPH); and microscopic hematuria.  The 
examiner determined that, given that the Veteran had not been 
treated for prostatitis for many decades and that a significantly 
large percentage of elderly men developed BPH and LUTS, the 
current prostate problem was not at least as likely as not due to 
any prostate problems in service.  

Even assuming that the Veteran had prostate problems in service, 
there is no medical opinion of record directly relating a current 
prostate disorder to such in-service problems.  The March 2005 
statement from Dr. Long relating unspecified "illnesses" of in-
service onset did not contain any references to prostate 
problems, and Dr. Long had not diagnosed any prostate disorders 
during the July 2003 treatment.  The only medical opinion of 
record directly addressing the question of an in-service etiology 
of a current prostate disability is the opinion of the VA 
examiner from October 2010, which indicates the absence of a 
causal relationship between a current disability and service.  
This opinion was based upon a claims file review and is 
accompanied by a detailed rationale addressing the onset patterns 
of BPH and LUTS and the absence of intervening treatment.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can be 
considered along with other factors in the analysis of a service 
connection claim).  As such, the Board finds that the VA 
examiner's opinion has very substantial probative value.

The only evidence of record directly supporting the Veteran's 
claim is his own lay opinion.  In a June 2004 statement, the 
Veteran reported prostate treatment in service and after service.  

The Board must consider the competency and credibility of the 
Veteran's lay contentions, particularly in view of the fact that 
his service treatment records are largely unavailable.  Lay 
statements may be sufficient to establish a medical diagnosis or 
nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  In ascertaining the competency and probative value of lay 
evidence, decisions of the United States Court of Appeals for 
Veterans Claims (Court) have underscored the importance of 
determining whether a layperson is competent to identify the 
medical condition in question.  As a general matter, a layperson 
is not capable of opining on matters requiring medical knowledge.  
See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay 
evidence has been found to be competent with regard to a disease 
with "unique and readily identifiable features" that is 
"capable of lay observation."  See Barr v. Nicholson, 21 Vet. 
App. 303, 308-09 (2007) (concerning varicose veins); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a 
dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(flatfoot).  That notwithstanding, a Veteran is not competent to 
provide evidence as to more complex medical questions and, 
specifically, is not competent to provide an opinion as to 
etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (concerning rheumatic fever); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  

Here, the Veteran may well have experienced genitourinary 
symptoms since service, such as urinary frequency or other 
urinary dysfunction.  Even accepting this history, however, there 
are multiple internal organs that may have been the cause of this 
dysfunction.  The criteria of 38 C.F.R. § 4.115b link voiding 
dysfunction not only with prostate disorders but also with 
cystitis and bladder dysfunction.  See also 38 C.F.R. § 4.115a 
(dysfunctions of the genitourinary system).  Absent training, 
credentials, or other expertise in genitourinary disorders, the 
Veteran is not shown to possess the medical knowledge to provide 
a competent opinion as to the precise cause of his urinary 
dysfunction.  The Board does not have any basis (i.e., 
conflicting statements, or denials at the time of service 
separation) to doubt the Veteran's credibility, but he simply is 
not competent to ascertain the etiology of his current and 
chronic prostate disorder.  As such, his lay opinion lacks 
probative value. 

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for a prostate disorder, 
and this claim must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b), including information as to VA's practices in assigning 
disability evaluations and effective dates for those evaluations, 
was furnished to the Veteran in March 2009.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  While this letter was 
furnished after the issuance of the appealed rating decision, the 
appeal was subsequently readjudicated in a Supplemental Statement 
of the Case issued in September 2010.  This course of corrective 
action ensures that any initial notification errors have not been 
prejudicial to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  VA has obtained records of 
treatment reported by the Veteran, including available service 
treatment records, records of VA treatment, and private medical 
records.  In this regard, the Board notes that the Veteran did 
not respond to a March 2009 letter, in which the RO requested 
sending treatment records or signed release forms corresponding 
to his relevant medical treatment.  Additionally, the Veteran was 
afforded a VA examination in April 2010 that was fully adequate 
for the purpose of ascertaining the nature and etiology of his 
claimed prostate disorder.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Significantly, the claims file includes the Veteran's April 1946 
separation examination report, but information received from the 
National Personnel Records Center (NPRC) indicates that the 
Veteran's complete medical records are not available due to 
possible destruction during a fire at the NPRC, in St. Louis, 
Missouri, in July 1973.  The Board is aware that in such 
situations, there exists a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-of-
the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In addition, where service medical records are missing, VA also 
has a duty to search alternate sources of service records.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  In a March 
2009 letter, the RO asked that the Veteran submit any service 
records in his possession, and an additional April 2009 notice 
letter informed him of the unavailability of his service records 
and the steps VA had taken to retrieve them.  The Veteran was 
also contacted by phone in April 2009 regarding his missing 
service records, but he stated that he had none in his 
possession.  The Board therefore finds that VA has made 
reasonable efforts to comply with the duty to assist with regard 
to the Veteran's missing service records.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for a prostate disorder is 
denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


